                           Case 2:19-cr-00638-JP Document 25 Filed 02/14/20 Page 1 of 7
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 1



                                           UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania

              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                    v.
                          FRED C. ARENA                                             Case Nwnber: DPAE:2:19CR00638-001

                                                                                    USM Nwnber: 77548-066

                                                                                        Brian J. Zeiger, Esq .
                                                                                    .Defendant's   Attorney       -
THE DEFENDANT:
lt'.l' pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                                 Offense Ended
18:1001(a)(2)                       False statements to Government officials                                           1/10/2019                1&2
18:1001{a)(2)                       False statements to Government officials                                           5/,2019                  3&4
18:1001(a)(2)                       False statements to Government officials                                           8/1/2018                 5

       The defendant is sentenced as provided in pages 2 through                7        _    of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                              D   is    Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                                  2/13/2020




                                                                            JOHN R. PADOVA                                                      U.S.D.J
                                                                         Name and Title of iudge- -

                                                                                                              I
                                                                                                              -        -   -      -




                                                                         Date
                                                                                    -        1--   l IJ>              ),,<,J ~{.) - -   -   -
                        Case 2:19-cr-00638-JP Document 25 Filed 02/14/20 Page 2 of 7
AO 245B (Rev 09/19) Judgment m Crimmal Case
                    Sheet 2   Impnsonment

                                                                                                    Judgment-Page   _,2 _       of   __ 7.__
 DEFENDANT: FRED C. ARENA
 CASE NUMBER: DPAE:2:19CR00638-001

                                                         IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 6 months as to each of counts 1,2,3,4 and 5. All such terms to run concurrently.




     D The court makes the following recommendations to the Bureau of Prisons:




     liZI The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
         D at                                 D a.m.        D p.m.       on
         D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureal1 of Prisons:
         D before 2 p.m. on
         D as notified by the United States Marshal.
         D as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to   -   -   -   -- - - -        -   -   -    -
at                                     _ _    _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSIIAL-


                                                                       By -   -
                          Case 2:19-cr-00638-JP Document 25 Filed 02/14/20 Page 3 of 7
AO 2458 (Rev 09/19) Judgment in a Crurunal Case
                    Sheet 3 - Supemsed Release
                                                                                                      Judgment-Page   ____L_          1 --
                                                                                                                               of - - -
DEFENDANT: FRED C. ARENA
CASE NUMBER: DPAE:2:19CR00638-001
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Two years. This term consists of two years on each of counts 1,2,3,4 and 5. All such terms to run concurrently.




                                                  MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ~ The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if appltcable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if apphcable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applzcable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 2:19-cr-00638-JP Document 25 Filed 02/14/20 Page 4 of 7
AO 245B (Rev 09/19)   Judgment in II Crimmal Case
                      Sheet 3A • Supervised Release
                                                                                               Judgment-Page         4       of         1
DEFENDANT: FRED C. ARENA
CASE NUMBER: DPAE:2: 19CR00638-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imP<?sed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without frrst getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to fmd full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      frrst getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                         Case 2:19-cr-00638-JP Document 25 Filed 02/14/20 Page 5 of 7

AO 245B (Rev 09/19)   Judgment m aCrimmal Case
                      Sheet 3B - SupervISed Release
                                                                                              Judgment-Page _____5__ of           7
DEFENDANT: FRED C. ARENA
CASE NUMBER: DPAE:2:19CR00638-001

                                     ADDITIONAL SUPERVISED RELEASE TERMS
      The Defendant should be barred from membership and participation in any organization that advocates or practices

 unlawful acts of force or violence to discourage others from exercising their rights under the United States Constitution or

 any state of the United States. The defendant shall provide the U.S. Probation Office with full disclosure of his financial

 records to include yearly income tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate

 with the probation officer in the investigation of his financial dealings and shall provide truthful monthly statements of his

 income. The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the

 approval of the probation officer, unless the defendant is in compliance with a payment schedule for the special

 assessment obligation. The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of

 the special assessment obligation or otherwise has the express approval of the Court. The defendant is excused from the

 mandatory drug testing provision, however the defendant may be requested to submit drug testing during the period of

 supervision if the probation officer determines a risk of substance abuse. The Defendant's Supervised Release shall be

 transferred to the District of New Jersey.
                         Case 2:19-cr-00638-JP Document 25 Filed 02/14/20 Page 6 of 7
AO 245B (Rev 09/19)   Judgment in a Cnminal Case
                      Sheet 5 Crurunal Monetary Penalties
                                                                                                         Judgment - Page       6    of        7
DEFENDANT: FRED C. ARENA
CASE NUMBER: DPAE:2:19CR00638-001
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                   Assessment                 Restitution                                     AVAA Assessment*                 JVTA Assessment**
TOTALS           S 500.00                 s                          s                    s                                s

D The detennination of restitution is deferred until                       . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless s~cified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                Total Loss***                 Restitution Ordered             Priority or Percentage




TOTALS                             $                         0.00            $                       0.00


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

      D   the interest requirement is waived for the         D    fine   D restitution.
      D the interest requirement for the         D    fine       D restitution is modified as follows:

* Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for ictims of Trafficking Act of2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 09/19)
                           Case 2:19-cr-00638-JP Document 25 Filed 02/14/20 Page 7 of 7
                      Judgment m a Cnmmal Case
                      Sheet 6 - Schedule of Payments
                                                                                                             Judgment - Page      7      of ___   7
 DEFENDANT: FRED C. ARENA
 CASE NUMBER: DPAE:2:19CR00638-001

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     fl1   Lump sum payment of$         500.00               due immediately, balance due


             •    not later than -                       ---        , or
             •    in accordance with
                                        •    C,
                                                   •    D,     •     E,or        D Fbelow; or

 B    •      Payment to begin immediately (may be combined with             • c,         DD.or        D F below); or

 C    D      Payment in equal                      (e. g, weekly, monthly, quarterly) installments of $                 over a period of
                           (e.g, months or years), to commence              __     _ (e g, 30 or 60 days) after the date of this judgment; or

 D    D      Payment in equal                          (e.g, weekly, monthly, quarterly) installments of $             over a period of
                         _ (e . g., months or years), to commence             _ _ _ (e.g, 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E    D      Payment during the term of supervised release will commence within _ ____          (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    D      Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal mone!arY penalties is due during
 the period of imprisonment. All criminal mone~ _penafties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several               Corresponding Payee,
      (including defendant number)                        Total Amount                          Amount                         if appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:



 Pa)'"!!lents ~h~l be applied _in the following orde:r: ( l) f!SSe_ssment, (2) restitution princ!J?al, (3) ~estitution interest, (4) AVAA assessment,
 (SJ fine pnnc1pal, (6) fine mterest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
